Exhibit 10.9

 

GUARANTEE AGREEMENT

 

dated as of

 

August 18, 2015

 

among

 

ORIX USA CORPORATION

 

and

 

HOULIHAN LOKEY CAPITAL (HOLDINGS) LTD.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

SECTION 1. Definitions

1

SECTION 2. Guarantee by ORIX

1

SECTION 3. General Representations and Warranties

3

SECTION 4. Fees and Expenses; Indemnification

4

SECTION 5. Notices

4

SECTION 6. No Waiver; Enforceability

5

SECTION 7. Condition of Borrower

5

SECTION 8. Successors and Assigns

5

SECTION 9. Amendments and Waivers

5

SECTION 10. APPLICABLE LAW

5

SECTION 11. WAIVER OF JURY TRIAL

5

SECTION 12. Jurisdiction; Consent to Service of Process

6

SECTION 13. Severability

6

SECTION 14. Counterparts

7

SECTION 15. Headings

7

SECTION 16. Conflicts

7

 

--------------------------------------------------------------------------------


 

GUARANTEE AGREEMENT dated as of August 18, 2015 (as amended, restated, amended
and restated, supplemented or otherwise modified from time to time, this
“Agreement”), between ORIX USA Corporation, a Delaware corporation (“ORIX”), and
Houlihan Lokey Capital (Holdings) Ltd., a UK private limited Company (“HL UK”).

 

Reference is made to the Cash Management Agreement entered into on August 18,
2015 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Cash Management Agreement”), by and between HL
UK and ORIX Global Capital, Ltd., a UK private limited company  (“OGC”).

 

HL UK has agreed to make advances to OGC pursuant to, and upon the terms and
conditions specified in, the Cash Management Agreement.  The obligations of the
HL UK to make advances to OGC are conditioned upon, among other things, the
execution and delivery of this Agreement by ORIX.  ORIX is an affiliate of OGC,
will derive substantial benefits from the making of advances to OGC pursuant to
the Cash Management Agreement and is willing to execute and deliver this
Agreement in order to induce HL UK to extend such credit.

 

Accordingly, the parties hereto agree as follows:

 

SECTION 1.  Definitions.

 

(a)        Terms Defined in Cash Management Agreement.  Terms defined in the
Cash Management Agreement and not otherwise defined in subsection (b) of this
Section 1 have, as used herein, the respective meanings provided for therein.

 

(b)        Additional Definitions.  The following additional terms, as used
herein, have the following meanings:

 

“Cash Management Agreement” shall have the meaning assigned to such term in the
preliminary statement of this Agreement.

 

“Guarantee” means, with respect to ORIX, its guarantee of the Guaranteed
Obligations under Section 2.

 

“Guaranteed Obligations” means the Obligations.

 

SECTION 2.  Guarantee by ORIX.

 

(a)        Guarantees.  ORIX absolutely and unconditionally guarantees as a
guarantee of payment and performance and not merely as a guarantee of
collection, payment and performance of all Guaranteed Obligation (whether at
stated maturity, upon acceleration or otherwise).

 

(b)        Guarantees Unconditional.  Except as otherwise expressly provided
herein, the obligations of ORIX under its Guarantee shall be unconditional and
absolute and, without limiting the generality of the foregoing, shall not be
released, discharged or otherwise affected by:

 

--------------------------------------------------------------------------------


 

(i)            any extension, renewal, settlement, compromise, waiver, discharge
or release in respect of any Obligation, by operation of law or otherwise;

 

(ii)           any discharge, release, impairment, non-perfection or invalidity
of any future direct or indirect security for any Obligation;

 

(iii)          any change in the corporate existence, structure or ownership of
ORIX, OGC, or any other Person or any of their respective subsidiaries, or any
insolvency, bankruptcy, reorganization or other similar proceeding affecting any
ORIX, OGC, or any other Person or any of their assets or any resulting release
or discharge of any Guaranteed Obligation hereunder;

 

(iv)          the existence of any claim, set-off or other right that ORG or
ORIX may have at any time against HL UK; provided that nothing herein shall
prevent the assertion of any such claim by separate suit or compulsory
counterclaim;

 

(v)           any invalidity or unenforceability relating to or against ORIX,
OGC or any other Person for any reason hereunder, or any provision of applicable
law or regulation purporting to prohibit the payment of any Guaranteed
Obligation by ORIX, OGC or any other Person;

 

(vi)          any other act or omission to act or delay of any kind by ORIX,
OGC, HL UK or any other Person, or any other circumstance whatsoever that might,
but for the provisions of this clause (vi), constitute a legal or equitable
discharge of or defense to any obligation of ORIX hereunder.

 

(c)        Termination.  This Agreement is a continuing and irrevocable guaranty
of all Guaranteed Obligations now or hereafter existing and shall remain in full
force and effect until all Guaranteed Obligations and any other amounts payable
under this Agreement are indefeasibly paid and performed in full and any
commitments of HL UK with respect to the Guaranteed Obligations are terminated
(in each case, other than contingent indemnification, cost, expense and expense
reimbursement obligations as to which no claim has been been asserted).  If at
any time any payment of a Guaranteed Obligation is rescinded or must be
otherwise restored or returned upon the insolvency or receivership of ORIX or
otherwise, the Agreement shall be reinstated with respect thereto as though such
payment had been due but not made at such time.

 

(d)        Waiver by Guarantors.  ORIX irrevocably waives acceptance hereof and
of the extension or continuation of the Guaranteed Obligations or any part
thereof.  ORIX further waives presentment, demand, protest and any notice not
expressly provided for herein, as well as any requirement that at any time any
action be taken by any Person against ORIX, OGC or any other Person.

 

(e)        Subrogation.  To the extent that ORIX makes a payment with respect to
a Guaranteed Obligation hereunder it shall be subrogated to the rights of the
payee against OGC with respect to such payment; provided that ORIX shall not
exercise any right of

 

2

--------------------------------------------------------------------------------


 

subrogation, contribution or similar rights with respect to such payment until
all Guaranteed Obligations and any other amounts payable under this Agreement
are indefeasibly paid and performed in full and any commitments of HL UK with
respect to the Guaranteed Obligations are terminated. If any amounts are paid to
ORIX in violation of the foregoing limitation, then such amounts shall be held
in trust for the benefit of HL UK and shall forthwith be paid to HL UK to reduce
the amount of the Guaranteed Obligations, whether matured or unmatured.

 

(f)        Exhaustion of Other Remedies Not Required.  The obligations of ORIX
hereunder are those of primary obligor, and not merely as surety, and are
independent of the Guaranteed Obligations.  ORIX waives diligence by HL UK and
action on delinquency in respect of the Guaranteed Obligations or any part
thereof, including, without limitation any provisions of law requiring HL UK to
exhaust any right or remedy or to take any action against OGC, any other
guarantor or any other person, entity or property before enforcing this Guaranty
against ORIX.

 

(g)        Stay of Acceleration.  If acceleration of the time for payment or
performance of any Guaranteed Obligation by OGC is stayed by reason of the
insolvency or receivership of OGC or otherwise, all Guaranteed Obligations
otherwise subject to acceleration hereunder shall nonetheless be payable ORIX
forthwith on demand by HL UK.

 

(h)        No Setoff or Deductions; Taxes.  All payments by ORIX hereunder shall
be subject to Section 6.12 of the Cash Management Agreement, it being understood
that references to OGC therein shall mean ORIX for purposes of this Section
2(h).

 

(i)         Subordination.  ORIX hereby subordinates the payment of all
obligations and indebtedness of OGC owing to ORIX, whether now existing or
hereafter arising, including but not limited to any obligation of OGC to ORIX as
subrogee of HL UK or resulting from ORIX’s performance under this Agreement to
the indefeasible payment and performance in full of all Guaranteed Obligations;
provided that (a) so long as no Event of Default (as defined in the Cash
Management Agreement) has occurred and is continuing, ORIX may continue to make
and accept payments on such obligations and indebtedness, and (b) upon the
occurrence and during the continuation of an Event of Default, ORIX may continue
to make and accept payments on such obligations and indebtedness with HL UK’s
consent.  If HL UK so requests, any such obligation or indebtedness of OGC to
ORIX shall be enforced and performance received by ORIX as trustee for HL UK and
the proceeds thereof shall be paid over to HL UK on account of the Guaranteed
Obligations, but without reducing or affecting in any manner the liability of
ORIX under this Guaranty.

 

SECTION 3.  General Representations and Warranties.  ORIX represents and
warrants on the Effective Date that:

 

(i)            ORIX is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization.

 

3

--------------------------------------------------------------------------------


 

(ii)           The execution and delivery of this Agreement by ORIX and the
performance by it of its obligations under this Agreement are within its
corporate or other organizational powers and have been duly authorized by all
necessary corporate or other organizational action.

 

(iii)          ORIX’s obligations under this Agreement are legal, valid, binding
and enforceable, except to the extent that enforcement may be affected by laws
relating to bankruptcy, reorganization, insolvency and creditors’ rights and by
the availability of injunctive relief, specific performance and other equitable
remedies.

 

(iv)          The making and performance of this Agreement by ORIX does not and
will not violate in any material respect the provisions of any applicable law,
regulation or order, and does not and will not result in the breach of, or
constitute a default or require any consent (that has not been obtained) under,
any material agreement, instrument, or document to which ORIX is a party or by
which ORIX or any of its property may be bound or affected

 

(v)           All consents, approvals, licenses and authorizations of, and
filings and registrations with, any governmental authority required under
applicable law and regulations for the making and performance of this Agreement
by ORIX have been obtained or made and are in full force and effect.

 

SECTION 4.  Fees and Expenses; Indemnification.

 

(a)        Fees and Expenses.  ORIX will, forthwith upon demand, pay to HL UK
all reasonable and documented expenses incurred by HL UK (including the
reasonable and documented fees, charges and disbursements of one counsel for HL
UK) in any way relating to the enforcement or protection of the HL UK’s rights
under this Agreement, including any incurred in the preservation, protection or
enforcement of any rights of HL UK in any case commenced by or against ORIX
under the Bankruptcy Code (Title 11, United States Code) or any similar or
successor statute.

 

(b)        Indemnification.  ORIX shall indemnify HL UK against, and hold it
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including reasonable counsel and consultant or other expert fees,
charges and disbursements, incurred by or asserted against it arising out of, in
any connection with, or as a result of this Agreement or the performance of ORIX
of its obligations hereunder provided that the foregoing shall not apply to the
extent that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by a final and non-appealable
judgment to have resulted primarily from the gross negligence, bad faith or
willful misconduct of HL UK.

 

SECTION 5.  Notices.  Each notice, request or other communication given to any
party hereunder shall be given in accordance with Section 6.1 of the Cash
Management Agreement, and in the case of any such notice, request or other
communication to ORIX, shall be given to it in care of OGC.

 

4

--------------------------------------------------------------------------------


 

SECTION 6.  No Waiver; Enforceability.  No failure by HL UK to exercise, and no
delay in exercising, any right, remedy or power hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy or
power hereunder preclude any other or further exercise thereof or the exercise
of any other right.  The remedies herein provided are cumulative and not
exclusive of any remedies provided by law or in equity.  The unenforceability or
invalidity of any provision of this Agreement shall not affect the
enforceability or validity of any other provision herein.

 

SECTION 7  Condition of Borrower.  ORIX acknowledges and agrees that it has the
sole responsibility for, and has adequate means of, obtaining from OGC such
information concerning the financial condition, business and operations of OGC
as ORIX requires, and that HL UK has no duty, and ORIX are not relying on HL UK
at any time, to disclose to ORIX any information relating to the business,
operations or financial condition of OGC.

 

SECTION 8.  Successors and Assigns.  This Agreement is for the benefit of HL
UK.  If all or any part of HL UK’s interest in any Obligation is assigned or
otherwise transferred in accordance with the term of the Cash Management
Agreement, the transferor’s rights hereunder, to the extent applicable to the
obligation so transferred, shall be automatically transferred with such
obligation.  This Agreement shall be binding on ORIX and its respective
successors and assigns; provided that ORIX may not assign any of its right, or
delegate any of any obligations, this Agreement without the prior written
consent of HL UK (and any attempted assignment without such consent shall be
void).

 

SECTION 9.  Amendments and Waivers.  Neither this Agreement nor any provision
hereof may be waived, amended, modified or terminated except pursuant to an
agreement or agreements in writing entered into by HL UK and ORIX.

 

SECTION 10.  APPLICABLE LAW.  THIS AGREEMENT AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO THIS AGREEMENT, WHETHER IN TORT, CONTRACT
(AT LAW OR IN EQUITY) OR OTHERWISE, SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD
TO CONFLICT OF LAW PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF ANY LAW
OTHER THAN THE LAW OF THE STATE OF NEW YORK.

 

SECTION 11.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY SUIT, ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY) DIRECTLY OR INDIRECTLY ARISING OUT OF, OR
RELATING TO, THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.  EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO

 

5

--------------------------------------------------------------------------------


 

ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES
HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS Section 11.

 

SECTION 12.  Jurisdiction; Consent to Service of Process.

 

(a)        Each party hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of any U.S. Federal or
New York State court sitting in the Borough of Manhattan, in the City of New
York (or any appellate court therefrom) over any suit, action or proceeding
arising out of, or relating to, this Agreement and agrees that all claims in
respect of any such action or proceeding shall (except as permitted below) be
heard and determined in such New York State or, to the extent permitted by law,
federal court.  The parties hereto agree that service of any process, summons,
notice or document by registered mail addressed to such person shall be
effective service of process against such person for any suit, action or
proceeding brought in any such court.  Each of the parties hereto hereby
irrevocably and unconditionally waives any objection to the laying of venue of
any such suit, action or proceeding brought in any such court and any claim that
any such suit, action or proceeding has been brought in an inconvenient forum. 
Each of the parties hereto agrees that a final judgment in any such action or
proceeding may be enforced in other jurisdictions by suit on the judgment or in
any other manner provided by law.

 

(b)        Each party hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of, or relating to, this Agreement in any court referred
to in paragraph (a) of this Section 12.  Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, any claim or defense
of an inconvenient forum to the maintenance of such action, suit or proceeding
in any such court.

 

(c)        To the extent permitted by law, each party to this Agreement hereby
irrevocably waives personal service of any and all process upon it and agrees
that all such service of process may be made by registered mail (or any
substantially similar form of mail) directed to it at its address for notices as
provided for in Section 6.1 of the Cash Management Agreement.  Each party to
this Agreement hereby waives any objection to such service of process and
further irrevocably waives and agrees not to plead or claim in any action or
proceeding commenced hereunder that service of process was invalid and
ineffective.  Nothing in this Agreement will affect the right of any party to
this Agreement to serve process in any other manner permitted by law.

 

SECTION 13.  Severability.  To the extent permitted by law, any provision of
this Agreement held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions thereof; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

 

6

--------------------------------------------------------------------------------


 

SECTION 14.  Counterparts.  This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or by email as a “.pdf” or “.tif” attachment shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

SECTION 15.  Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

SECTION 16. Conflicts.  Notwithstanding anything to the contrary contained
herein or in any other Cash Management Documents in the event of any conflict
between the provisions contained in this Agreement and the provisions contained
in the Cash Management Agreement, the provision contained in the Cash Management
Agreement shall control.

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Guarantee Agreement to
be duly executed by their respective authorized officers as of the day and year
first above written.

 

 

 

HOULIHAN LOKEY CAPITAL (HOLDINGS) LTD.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Scott L. Beiser

 

 

 

Name:

Scott L. Beiser

 

 

 

Title:

Director

 

 

 

 

 

 

ORIX USA CORPORATION

 

 

 

 

 

 

 

 

 

 

By:

/s/ Paul E. Wilson

 

 

 

Name:

Paul E. Wilson

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

ORIX USA CORPORATION

 

 

 

 

 

 

 

 

 

 

By:

/s/ Noboru Kawai

 

 

 

Name:

Noboru Kawai

 

 

 

Title:

Executive Vice President and Treasurer

 

--------------------------------------------------------------------------------